DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.


Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.
Regarding amended claim 1, applicant argued prior arts fail to teach amended feature because Behar fails to teach “the first housing, the power plug and the power cord are housed in the second housing of the IF,” needless to mention “the protruding pins of the power plug are 
	However, examiner respectfully disagrees.  Despite of applicant’s argument, Behar does teach a first housing (300 of Fig. 6), the power plug (230 of Fig. 6) and the power cord (250 of Fig. 6) are housed in a second housing of the IF (210 of Fig. 6), wherein protruding pins (330 of Fig. 11) of the power plug (230 of Fig. 6) are exposed (paragraph 0057, moveable plugs include those capable of pivoting, rotating or sliding, or combinations thereof, into and out of the housing) and are inserted into the power socket of the power source (paragraph 0007, wall outlet).
	Thus, rejection is proper and maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 14, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollakata et al. (US2016/0054804) in view of Behar (US2003/0218445).
To claim 1, Gollakata teach a wireless monitoring system (Fig. 1), comprising (paragraph 0035), wherein: 

a second wireless device (110 of Fig. 1, paragraphs 0029, 0036, may be implemented using a router, laptop, desktop, other computing system, cellular telephone, or other device) configured for: 
receiving a second wireless signal through the wireless multipath channel (Figs. 8-9, paragraphs 0024, 0029, 0039, 0085), wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a motion of an object in the venue (paragraphs 0039, 0067, 0078-0079, 0101-0102), 
obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal (Fig. 6, paragraphs 071-0077, 0080), and 
monitoring the motion of the object in the venue based on the TSCI (paragraphs 0047, 0082),
wherein at least one of the first wireless device or the second wireless device comprises: a first housing that houses a processor, a memory and a transceiver (paragraphs 0027, 0029, either 105 or 110 of Fig. 1 can be implemented using cellular telephone).
But, Gollakata do not expressly disclose an integrated feature (IF) that houses the first housing and a second housing and is attached to the first housing through an interface, the first housing and all devices housed in the first housing are powered by a power cord which is connected to a power plug with protruding pins to be inserted into a power socket of a power source, the first housing, the power plug and the power cord are housed in the second housing of the IF in a 
However, it would have been obvious to one of ordinary skill in the art to recognize that either wireless device (105 or 110 of Fig. 1) can be physically attached the accessory (130 of Fig. 1, power receptacle).
	Behar teach wall receptacle charger outlet, an "all-in-one" vehicle or home charger, a hands-free docking station charger, a wall mountable USB charging strip and a holder for multiple charger receiving devices (abstract, Figs. 2, 11), wherein an integrated feature (IF) (Fig. 1) that houses a first housing (such as 110 of Gollakata) and a second housing (5 of Fig. 1, 210 of Fig. 6) and is attached to the first housing through an interface, the first housing and all devices housed in the first housing are powered by a power cord (50 of Fig. 1, paragraph 0059, electrically conductive material can one or more of many types of materials known in the art including but limited to wires, metal contacts, and screws) which is connected to a power plug with protruding pins (30 of Fig. 2) to be inserted into a power socket of a power source (paragraph 0007, wall outlet), the first housing (300 of Fig. 6), the power plug (230 of Fig. 6) and the power cord (250 of Fig. 6) are housed in the second housing (210 of Fig. 6) of the IF in a manner such that the protruding pins of the power plug are exposed (paragraph 0057, moveable plugs include those capable of pivoting, rotating or sliding, or combinations thereof, into and out of the housing) and are inserted into the power socket of the power source (as shown in Fig. 11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Behar into the apparatus of Gollakata, in order to implement for power charging.



To claim 30, Gollakata and Behar teach a wireless device of a wireless monitoring system (as explained in response to claim 1 above and claim 3 below).




To claim 2, Gollakata and Behar teach claim 1.
Behar teach wherein: the IF has no power source and is detachable (abstract).

To claim 3, Gollakata and Behar teach claim 1.
Gollakata and Behar teach wherein the IF comprises at least one of: the power cord, the power plug, or a space-saving short power cord (Fig. 11 of Behar).

To claim 9, Gollakata and Behar teach claim 1.
Gollakata and Behar teach wherein: the power cord is replaceable by the space-saving short power cord to save space in the housing of the IF; the second housing comprises a cord-management feature to organize the power cord such that the power cord is arranged tidily when being at least partially housed in the housing; and the power plug, being inserted into the power socket, supports a weight of the IF housing the first housing, the power plug and the power cord (Figs. 1, 11).

To claim 14, Gollakata and Behar teach claim 3.
Gollakata and Behar teach wherein: the IF houses at least one of the first housing, the power cord, the power plug, or the space-saving short power cord, using a second housing structure which comprises at least one of: a frame, case, casing, rigid casing, soft casing, cavity, enclosure, housing, container, holder, sheath, jacket, fitting, capsule, integument, shell, skin, covering, or socket; and the second housing structure further comprises at least one of the following attributes: a form factor, size, dimension, weight distribution or shape, based on at least one of: a respective form factor, respective size, respective dimension, respective weight distribution or respective shape, of the at least one of: the device, the power cord, the power plug, or the space-saving short power cord (Fig. 6 of Behar).

To claim 25, Gollakata and Behar teach claim 1.
Gollakata and Behar teach wherein: the IF is attached to the processor (as shown in Fig. 6 of Behar).

To claim 27, Gollakata and Behar teach claim 26.
Gollakata and Behar teach wherein: the second housing has no power source (as explained in response to claim 2 above).

To claim 28, Gollakata and Behar teach claim 26.
Gollakata and Behar teach wherein: the first housing and all devices housed in the first housing are powered by a power cord which is connected to a power plug with protruding pins to be 

To claim 29, Gollakata and Behar teach claim 28.
Gollakata and Behar teach wherein: the first housing, the power plug and the power cord are housed in the second housing in a manner such that the protruding pins of the power plug are exposed and are inserted into the power socket of the power source; the power cord is replaceable by the space-saving short power cord to save space in the second housing; the second housing has a cord-management feature to organize the power cord such that the power cord is arranged tidy when being at least partially housed in the second housing; and the power plug, being inserted into the power socket, supports a weight of the second housing (as explained in responses to claims 8-9 above).



Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollakata et al. (US2016/0054804) in view of Behar (US2003/0218445) and Pedrotti et al. (US2003/0194225).
To claim 10, Gollakata and Behar teach claim 9.
Gollakata and Behar teach wherein: the power plug is capable of being positioned in the second housing in multiple user-selectable manners; and the power plug is capable of being positioned 
	Pedrotti teach a plug-in housing comprising a rotatable plug that is capable of being positioned in a horizontal manner or a vertical manner (230 of Fig. 2), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Gollakata and Behar for modification for positional convenience when plugging in power outlet.

To claim 11, Gollakata and Behar teach claim 9.
Gollakata, Behar and Pedrotti teach wherein: the IF and the first housing housed inside are capable of being positioned relatively in multiple user-selectable manners; and the IF and the first housing housed inside are capable of being positioned relatively in a horizontal manner or a vertical manner (as explained in response to claim 10 above).



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollakata et al. (US2016/0054804) in view of Behar (US2003/0218445) and Battista et al. (US2015/0366093).
To claim 15, Gollakata and Behar teach claim 3.
Gollakata and Behar teach wherein: the IF comprises a second housing that houses the first housing but not the power plug; the IF comprises at least one of an opening or a space, through which the power cord is connected to the first housing; and the power plug connected to the 
	Battista teach a case for portable electronic device, wherein a power plug with power cord can be pulled out and extend (Fig. 2), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Gollakata and Behar for modification for positional convenience when plugging in power outlet.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 11, 2022